Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-11-2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Ag teaches col. 1 lines 55-59: system receives multiple single request messages, each of which includes a respective request data, nonce, a timestamp, and a digital signature of that single request message; cols. 1, 2 lines 66-67, 1-4: the system is configured to verify the digital signature of the that message, determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time; col. 8 lines 48-56: If the request processing 

Further, a second prior art of record Nel teaches [0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain. [0043] transactions submitted to each block are transparent where every node has visibility across the network and Byzantine fault tolerant consensus algorithms become the standard;  [0062, 65, 82] [0062] The economic development incentive (EDI) token can be distributed to verifiers as a reward for verifying the obligations in smart contracts or positively verifying EDI data submitted by a contributor. Likewise, EDI tokens can be issued to contributors for providing EDI data to the ecosystem once it's properly validated, the creation of incentives for growth and network effects for the ecosystem through a uniform medium of exchange and a harmonized store of value, ensures that an actor has a common/shared identity across the channels in the Hyperledger blockchain network. [0065, 82] the creation of incentives for growth and network effects for the ecosystem through a uniform medium of exchange and a harmonized store of value, ensures that an actor has a common/shared identity across the channels in the Hyperledger blockchain network. [0092-94] the data portion includes metadata associated with the EDI data and/or EDI transaction, such as, a timestamp, a nonce, a signature, verification data, PoA data, block header 

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: determining, at the blockchain node, based at least on the timestamp and transaction information, a first hash value of the candidate transaction; verifying, at the blockchain node, whether the timestamp of the candidate transaction is within a validation range corresponding to the time period; verifying, at the blockchain node, whether the first hash value of the candidate transaction exists in the identification database; in response to determining that the timestamp of the candidate transaction is within the validation range and the first hash value of the candidate transaction does not exist in the identification database, determining, at the blockchain node, without using an account nonce, that the candidate transaction is not associated with a replay attack, and adding the first hash value of the candidate transaction to a cache that stores the identification database; and in response to determining that the timestamp of the candidate transaction is within the validation range and the first hash value of the candidate transaction exists in the identification database, determining, at the blockchain node, that the candidate transaction is associated with the replay attack, and rejecting the candidate transaction for addition to the blockchain.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same mutatis mutandis.  Claim(s) 2, 6, 7, 9, 13, 17, 19-30 and 32 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BADRINARAYANAN /Examiner, Art Unit 2496.